Denied and Opinion Filed February 2, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00020-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                       Opinion by Justice Partida-Kipness
      In his January 11, 2021 petition for writ of mandamus, relator asks us to

compel the trial court to vacate its order after de novo review. Entitlement to

mandamus relief requires relator to show that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      As the party seeking relief, relator has the burden of providing the Court with

a properly authenticated mandamus record establishing his right to mandamus relief.

See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—

Dallas 2008, orig. proceeding) (requiring relator to submit a properly authenticated
record containing certified or sworn copies of documents showing entitlement to

relief). Further, “[a] court cannot grant mandamus relief unless the error was raised

in the trial court.” In re Rowes, No. 05-14-00606-CV, 2014 WL 2452723, at *1 (Tex.

App.—Dallas May 30, 2014, orig. proceeding) (mem. op.). Based on the record

before us, we conclude relator has not shown his entitlement to the relief requested.

Accordingly, we deny the petition for writ of mandamus without prejudice to refiling

a sufficient, properly authenticated record.




                                               /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE

210020F.P05




                                         –2–